ICJ_118_ApplicationGenocideConvention_HRV_SRB_2008-11-18_JUD_01_PO_01_FR.txt.                                                                            468




 OPINION INDIVIDUELLE DE M. LE JUGE AL-KHASAWNEH,
                  VICE-PRÉSIDENT

[Traduction]

   Accord avec le résultat — Désaccord quant au raisonnement — Erreur du
raisonnement par lequel la Cour conclut au défaut d’accès de la RFY — Ce
raisonnement trouve son origine dans les arrêts de 2004 — Source de confu-
sion — Les contradictions avec l’arrêt de 2007 n’ont guère été dissi-
pées — Elles ont simplement été masquées par le recours au principe de
l’autorité de la chose jugée — La majorité s’est vue contrainte de recourir
à une interprétation inédite de Mavrommatis — Le nouveau raisonnement
ne mène nulle part — Un aspect fondamental de Mavrommatis fait défaut —
Le vice de procédure ne peut plus être corrigé en raison de la perte de la
compétence ratione materiae.

   Je pense comme la majorité de la Cour que celle-ci est compétente pour
se prononcer sur le fond de l’affaire. Je regrette néanmoins de ne pouvoir
souscrire à certains points du raisonnement de la Cour. Jugeant ces dif-
férences suffisamment importantes pour qu’une explication soit justifiée,
je joins la présente opinion individuelle.
   L’arrêt est fondé sur deux prémisses, dont aucune ne me semble convain-
cante : premièrement, la République fédérale de Yougoslavie (RFY)
n’aurait pas eu « accès » à la Cour entre le moment de sa création, le
27 avril 1992, et celui de son admission en tant que nouveau Membre de
l’Organisation des Nations Unies, le 1er novembre 2000 ; deuxièmement,
il pourrait néanmoins être remédié à ce défaut — fondamental aux yeux
de certains — moyennant une interprétation quelque peu originale du
principe dit Mavrommatis. Le premier de ces éléments du raisonne-
ment de la Cour n’est pas nouveau. Il provient des arrêts rendus en
2004 dans les affaires relatives à la Licéité de l’emploi de la force,
où, s’éloignant de la jurisprudence précédemment établie dans des af-
faires connexes (Application de la convention pour la prévention et la
répression du crime de génocide (Bosnie-Herzégovine c. Yougoslavie),
mesures conservatoires, ordonnance du 13 septembre 1993, C.I.J.
Recueil 1993 ; Application de la convention pour la prévention et la
répression du crime de génocide (Bosnie-Herzégovine c. Yougoslavie),
exceptions préliminaires, arrêt, C.I.J. Recueil 1996 (II) ; Demande
en revision de l’arrêt du 11 juillet 1996 en l’affaire relative à l’Application
de la convention pour la prévention et la répression du crime de génocide
(Bosnie-Herzégovine c. Yougoslavie), exceptions préliminaires (Yougo-
slavie c. Bosnie-Herzégovine), arrêt, C.I.J. Recueil 2003), la Cour
avait conclu, à la lumière de l’admission de la RFY en tant que « nou-
veau Membre » de l’ONU en 2000, que ce fait clarifiait rétroactivement
le statut jusque-là indéterminé de ce pays à l’égard de l’Organisation

                                                                            60

    APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. AL-KHASAWNEH) 469


des Nations Unies, révélant qu’il n’en avait pas été un membre dans la
période comprise entre 1992 et 2000 et n’avait donc pas qualité pour
ester devant la Cour (« accéder à la Cour »).
   J’ai déjà eu la possibilité de m’étendre assez longuement sur ces ques-
tions juridictionnelles (voir opinion dissidente du vice-président Al-
Khasawneh, notamment les paragraphes 11 à 16, dans l’affaire rela-
tive à l’Application de la convention pour la prévention et la répression du
crime de génocide (Bosnie-Herzégovine c. Serbie-et-Monténégro), arrêt,
C.I.J. Recueil 2007 (I), p. 246-249). Il serait donc inutile de répéter ici
les arguments que j’ai fait valoir à cette occasion. Je me contenterai
de dire que, à mon humble avis, le raisonnement erroné suivi dans les
arrêts de 2004 est à l’origine de la grande confusion et des nombreuses
contradictions qui existent dans les arrêts de la Cour traitant des
conséquences de la désintégration de l’ex-République fédérative socia-
liste de Yougoslavie (la RFSY).
   Dans l’arrêt de 2007 relatif à l’application de la convention sur le géno-
cide (ibid., p. 96-101, par. 129-138), où la Cour s’est déclarée compétente
(pour la deuxième fois, ayant déjà affirmé sa compétence en 1996), les
contradictions avec les arrêts de 2004 n’ont pas été dissipées sur le fond,
mais simplement masquées par le formalisme du principe de l’autorité
de la chose jugée. Dans la présente instance, où la partie demanderesse
n’est pas la même, le spectre des arrêts de 2004, libéré des chaînes du
principe de l’autorité de la chose jugée, est revenu nous hanter et,
au lieu de le taire à jamais, la Cour a décidé cette fois-ci de le ranimer
pour en faire l’une des prémisses de son arrêt. C’est regrettable, car
les implications morales et logiques de l’escamotage collectif de la RFY,
qui a duré huit années complètes alors que certains des crimes les
plus horribles — auxquels les dirigeants de cet Etat étaient mêlés —
étaient commis, ne sauraient représenter un point fort de l’histoire
de la Cour.
   Au lieu de cela — et c’est ce qui me conduit à la deuxième prémisse
qui fonde le présent arrêt —, la majorité s’est lancée dans une inter-
prétation inédite du principe dit Mavrommatis (Concessions Mavrom-
matis en Palestine, arrêt no 2, 1924, C.P.J.I. série A no 2, par. 34)
selon laquelle la Cour n’exigerait pas qu’une nouvelle requête soit
déposée s’il existait, à la date de l’introduction de l’instance, un défaut
procédural pouvant être corrigé par une action ultérieure du deman-
deur. Bien entendu, la majorité n’avait pas d’autre possibilité étant
donné, d’une part, l’inapplicabilité du principe de l’autorité de la
chose jugée et, d’autre part, son choix de maintenir la position exposée
dans les arrêts de 2004. Malheureusement, cette voie nouvelle, inspirée
de Mavrommatis, devait se révéler trop escarpée et en fin de compte,
selon moi, ne mener nulle part.
   Un bref rappel des faits pertinents est utile. La Croatie a introduit la
présente instance le 2 juillet 1999, autrement dit à une période où la RFY
n’était pas, si l’on s’en tient à la logique des arrêts de 2004 et du présent
arrêt, un membre de l’Organisation des Nations Unies, et n’avait de ce

                                                                          61

     APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. AL-KHASAWNEH) 470


fait pas accès à la Cour 1. En novembre 2000, la RFY fut admise à l’Orga-
nisation des Nations Unies en qualité de Membre, ce qui remédia à ce
défaut d’accès et leva l’obstacle à la compétence ratione personae. Cepen-
dant, quelques mois plus tard, le 6 mars 2001, la RFY accomplit une for-
malité conventionnelle comprenant notamment le dépôt auprès du Secré-
taire général de l’Organisation des Nations Unies d’un « instrument
d’adhésion » à la convention sur le génocide. Depuis lors, la RFY main-
tient, revenant sur son opinion antérieure fondée sur la continuité, qu’elle
est uniquement devenue partie à la Convention par voie d’adhésion
en juin 2001. La Cour aurait perdu ainsi sa compétence ratione materiae
car l’« instrument d’adhésion » déposé par la RFY était assorti d’une
réserve aux termes de laquelle celle-ci « ne se consid[érait] pas liée par
l’article IX de la Convention » (arrêt, par. 94). Ainsi qu’il est rappelé au
paragraphe 94 de l’arrêt, la Croatie fit objection au motif que la RFY
« [était] déjà liée par la Convention depuis qu’elle [était] devenue l’un
des cinq Etats successeurs égaux de l’ex-RFSY ». Il va sans dire que,
si la RFY n’était pas un Etat successeur mais un Etat continuateur
de la RFSY, cette « adhésion » ne serait pas plus valable pour autant.
Pour sa part, la Cour, comme elle le rappelle au paragraphe 102 et
comme la Croatie l’a fait observer, a affirmé six fois, en 1993 (deux
fois), 1996, 1999, 2003 et 2007, que la RFY était liée par la convention
sur le génocide.
   Quoi qu’il en soit, ce qui nous intéresse directement en l’espèce, c’est
que, à moins que la réserve relative à la compétence ratione materiae de
la Cour ne soit pas valable, il n’est pas possible, même au prix d’un vaste
effort d’imagination, d’invoquer Mavrommatis. Un aspect fondamental
de Mavrommatis et d’autres affaires ultérieures à cette ancienne affaire
(Cameroun septentrional (Cameroun c. Royaume-Uni), exceptions préli-
minaires, arrêt, C.I.J. Recueil 1963 ; Activités militaires et paramilitaires
au Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis d’Amérique),
compétence et recevabilité, arrêt, C.I.J. Recueil 1984 ; Application de
la convention pour la prévention et la répression du crime de génocide
(Bosnie-Herzégovine c. Yougoslavie), exceptions préliminaires, arrêt,
C.I.J. Recueil 1996 (II)) tenait à ce que, si un vice de procédure pouvait
être couvert par une action ultérieure, celle-ci était néanmoins inutile
pour des raisons d’économie judiciaire. La situation est différente en
l’espèce. La réserve à l’article IX formulée par la RFY en 2001 aura pour
conséquence d’empêcher une telle action ultérieure. Sans l’invalidation de
cette réserve, que l’arrêt évite, je ne vois pas comment la compétence
ratione materiae de la Cour peut être retenue sur la base d’un raisonne-
ment inspiré de l’affaire Mavrommatis.

   1 L’accès en tant que non-membre prévu à l’alinéa 2) de l’article 35 du Statut a égale-

ment été bloqué en raison de l’interprétation faite en 2004 de l’expression « traités en
vigueur » (voir les paragraphes 99-114 de l’arrêt rendu en l’affaire relative à la Licéité de
l’emploi de la force (Serbie-et-Monténégro c. Belgique), exceptions préliminaires, arrêt,
C.I.J. Recueil 2004 (I), p. 318-324).

                                                                                          62

    APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. AL-KHASAWNEH) 471


  Je continue de croire que la RFY était un Etat continuateur de la
RFSY jusqu’en 2000 quand, de son propre gré, elle est devenue un
Etat successeur. Je pense aussi que la RFY était liée par la convention
sur le génocide, y compris l’article IX, en vertu de la ratification sans
réserve que la RFSY a donnée à cet instrument le 29 août 1950. Dans
ces conditions, je me suis associé à la majorité pour établir la compé-
tence de la Cour malgré mon désaccord respectueux mais profond avec
son raisonnement.

                                       (Signé) Awn AL-KHASAWNEH.




                                                                      63

